Citation Nr: 1716389	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  09-46 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a back disorder as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife





ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990. 

This appeal is before the Board of Veterans' Appeals (Board) from August 2008 and February 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In May 2015, the Board denied the claims on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court remanded the matters listed on the title page to the Board.

Also in May 2015, the Board remanded several claims.  As noted in a March 2017 deferred rating decision, the agency of original jurisdiction (AOJ) has not yet had access to the complete claims file, and therefore these remanded issues are still being processed by the AOJ and are not currently before the Board, and thus will not be addressed here.

The issue of service connection for a back disorder as secondary to a service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDING OF FACT

Neither depression nor any other psychiatric disorder exists that is related to service or is caused or aggravated by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include depression, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In its May 2015 decision, the Board provided an extensive discussion of how VA's duties to notify and assist have been met in this case.  This discussion is incorporated here by reference.  The Board will address the concerns of the October 2016 Memorandum Decision below. 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Factual Background

Service treatment records reflect that in August 1989 the Veteran sought mental health treatment and reported symptoms of difficulty sleeping.  He described going through a divorce.  The reviewing physician's assistant opined the Veteran had depression.  However, service treatment records do not reflect the Veteran sought any additional mental health treatment during his active duty service, and on his October 1989 Report of Medical History at the time of his examination for separation from service, he specifically denied currently experiencing, or having any history of, depression or excessive worry.  Thus, as the Board noted in its May 2015 decision, although the Veteran was diagnosed with a period of depression during his active duty service, the service treatment records do not reflect he experienced any chronic depressive disorder during his active duty service.

Post-service medical records reflect the Veteran initially sought mental health treatment in July 2010, approximately 20 years after his separation from active service.  He reported feeling depressed for three years.  He also reported financial concerns and feeling of helplessness.  The psychiatrist opined the Veteran had irritability and depressive symptoms, but noted that he was well groomed, polite, and cooperative.  He diagnosed "depression 2/2 medical condition," however did not indicate the condition.   The Veteran was prescribed medication for his depression.

The following month, the Veteran returned for a checkup.  He reported the medication helped with his depression, that he was less anxious, socialized more, and was sleeping better, about 6 hours per day.  However, he reported ongoing guilt regarding the death of his son in service, and indicated this guilt affected his ability to parent his other children.  His diagnosis of depression secondary to a medical condition was continued, but the medical professional again did not specify the medical condition.  The medical records reflect the Veteran failed to report to his follow-up appointments regarding his mental health.

The Veteran again sought VA treatment for depression and irritability in June 2011.  He was noted to be clean and casually dressed.  His mood was mildly dysphoric.  His affect was restricted in range but mood congruent.  Speech was normal in rate, volume, and tone.  Thought content was logical and goal directed.  He did not appear to be responding to internal stimuli or experiencing delusions.  He discussed several pressing stressors including his son's death in 1988, the distance he experienced in his relationship with his living children, and his pain and difficulty receiving compensation from VA.  He reported a significant amount of frustration related to his current situation, stating that he felt like the burden for caring for his entire family was on him.

July and August 2011 VA treatment records reflect that the Veteran participated in a living with chronic pain group clinic, and the Veteran was diagnosed with "Pain Disorder Associated with Both Psychological Factors and a General Medical Condition."  The Veteran reported some improvement from the clinic exercises; in August 2011 he reported that the meditation helped decrease some of his pain in areas such as his neck, especially when his foot was elevated.

In May 2014, the Veteran was provided a VA examination by a licensed psychologist who reviewed the claims file and personally interviewed and examined the Veteran.  The examiner noted the Veteran's relevant medical history, including in-service treatment for depression and post-service treatment beginning in the summer of 2010.  On examination, the Veteran was appropriately groomed, thought processes were logical, and affect was mood congruent.  The Veteran denied suicidal ideation, plan, means, and intent.

On psychological testing, it was noted that the Veteran's profile included evidence of variable response inconsistency and was also associated with significant bias in response style.  Specifically, the Veteran's profile included possible overreporting as indicated by assertion of a much larger than average number of symptoms rarely described by individuals with genuine, severe psychopathology, and an unusual combination of responses that is associated with noncredible reporting of somatic and/or cognitive symptoms.  The examiner stated that he must suspend interpretation of the Veteran's psychological testing results due to the concerns related to profile validity along with his responses during the mental status examination and the internal and external inconsistency observed across biographical and intrapsychic domains throughout that day's interview.

Following clinical interview, the examiner noted that the Veteran's responses on mental status examination were not consistent with his report of successful independent living, financial management skills, independent driving, medication management, observed cognitive and memory functioning during the interview, and his full time work of greater than 70 hours per week.  The Veteran also reported sleeping no more than three hours per night for the past 10 years, which was incongruous with his intact psychomotor functioning during the interview.  Further, treatment records documented instances of absent sleep concerns as evidenced by the a January 2011 note in which his sleep was reportedly described as okay, and August 2010 records reflecting that the Veteran was sleeping an average of six hours per night.  

It was further noted that, when queried for subjective mental health concerns, the Veteran reported a variety of concerns that were mutually incongruous with regard to onset, course, and content. For example, the Veteran first stated that he became depressed during the military due to his son's death from mal-nutrition and dehydration.  He later attributed these symptoms to his feelings of disrespect by peers in the service, his feelings of abandonment from childhood by his father, and financial difficulties during the military.  It was noted that at various points during the interview the Veteran attributed his current intrapsychic concerns to dislike for his co-workers, a belief that he was not receiving appropriate compensation for his physical health, and concerns related to marital discord.  The Veteran also reported
independent and unrelated subjective barriers to having a close relationship with his children, first stating that he believed that since he felt unloved during childhood he could not love his own children, then stating that "I really threw myself into my work" and referenced working 70 hours per week as a logistic barrier to spending time with family irrespective of subjective intrapsychic concerns.

Thus, the examiner concluded that he could offer no diagnosis for the Veteran because of the internal and external inconsistency observed in his self-report, written testing, medical records, and mini-mental status exam.  He stated that the lack of specificity, internal inconsistence, and external inconsistency regarding the Veteran's subjective concerns and their severity along with an overreporting response style to written testing, rendered the examiner unable to offer any specific diagnosis or medical opinion at the time.

In summary, the examiner stated that the Veteran's self-report could not be reliably used as a sufficient source of information during examination due to the content and style of responses as outlined; specifically, the Veteran's self-report included a high degree of internal and external inconsistency rendering uninterpretable his self-reported onset, course, and content of subjective intrapsychic complaints.  The examiner stated that, importantly, the probative value of the Veteran's treatment records which rely on self-report were also called into question due to the Veteran's response style and behavior during that day's examination.  Thus, the examiner was unable to determine the Veteran's mental health functioning at the time because the evidence available on examination was of insufficient reliability to support an opinion. 

In March 2015, a letter in support of the Veteran's appeal was submitted by a licensed professional counselor and marriage and family therapist, Dr. B., who indicated he had provided the Veteran with psychotherapy for the past two weeks.  Dr. B. stated that the Veteran had symptoms of major depressive disorder (MDD), which he had managed to live with since his time in service, and that his severe pain in his knees and ankles only made his MDD worse.  He noted numerous symptoms including persistent nightmares, "memory [] compromised similar to something with dementia," and being "regularly suicidal."  Dr. B. stated that the Veteran was "shocked by the blatant racism that confronted him at every turn" in service; that losing his son in service changed him; that he persistently received disrespect following his son's death and regularly asked for help but was criticized and shamed for being affected by his loss; that he faced racist abuse and misunderstanding and was passed over for promotions repeatedly because of his inability to focus as the severity of his MDD defined him more and more; and that he left service because his life became more and more unbearable due to his MDD.  Dr. B. stated that, in his opinion, the Veteran's MDD began during service.

October 2016 Memorandum Decision

In its October 2016 Memorandum Decision, the Court agreed with the Veteran that the Board's May 2015 decision to deny service connection for depression contained "inadequate reasons or bases in a number of respects."  Specifically, the Court agreed "that the Board failed to consider and adjudicate service connection on a secondary basis, failed to explain how the May 2014 VA opinion was adequate for evaluation purposes, and failed to articulate a permissible basis for discounting the probative value of the March 2015 private opinion regarding direct service connection."

First, the Court determined that "although the Board denied service connection for depression on a direct basis, finding that the evidence failed to establish that it began during or was otherwise caused by service [], there is no Board discussion of service connection as secondary to the [Veteran's] service-connected right knee disability, despite the fact that the [Veteran] explicitly raised that theory of entitlement [], and the Board noted it on the first page of its decision."

"Second, the Court agree[d] that the Board must clarify its assessment of the probative value and adequacy of the May 2014 VA opinion and resolve inconsistencies in its reasons or bases."  The Court noted the VA examiner's conclusion "that, for a variety of reasons, he was 'unable to offer any specific diagnosis or medical opinion at this time.'" The Court concluded that "the examiner declined to opine as to whether the [Veteran] had a current mental disability; accordingly, he never addressed whether there was any linkage to service or a service-connected disability.  When analyzing whether service connection for depression was warranted on a direct basis, however, the Board concluded that the May 2014 VA examination report was adequate for adjudication purposes and more probative than the March 2015 private positive linkage opinion."  

The Court when on to explain as follows:

But the Board's explanation for finding the May 2014 VA examination report an adequate and probative basis to support denial of service connection was lacking.  The May 2014 examination report merely contained an explanation as to why the examiner could or would not diagnose a mental disorder; despite this nondiagnosis, the Board explicitly found that [the Veteran] had a current diagnosis of depression.  []  The May 2014 examination report could not have been probative regarding a link between a mental disorder and service because the examiner likewise offered no opinion on that issue.  In other words, the Board appeared to reject the only conclusion made by the May 2014 VA examiner-i.e., that he could not diagnose depression-when it found that the [Veteran] had a current diagnosis of depression.  Thus, the Board has not provided adequate reasons or bases for its finding that the May 2014 examination report is adequate for adjudication purposes or probative as to the issue on appeal.

Third, the Court agreed that "the Board's reasons or bases for discounting the probative value of the March 2015 private opinion were inadequate."  The Court noted that, in discounting that opinion's probative value, the Board took into account that the examiner "indicated he had provided the [Veteran's] with psychotherapy for the past two months, [] but did not indicate he was able to review, or was otherwise familiar with, the [Veteran's] relevant medical history, and instead "opined the [Veteran's] currently diagnosed major depressive disorder began during his active duty service," solely based on statements from the Veteran, and did "not address the [Veteran's] complete medical history, including his own statements attributing his onset of depression to approximately seven years after his separation from active duty service."

The Court agreed that "the Board failed to explain why these considerations were relevant to its assessment of the opinion's probative value."  Specifically, the Court determined that, while "the Board found that Dr. [B.] appeared unaware that the [Veteran] reported depressive symptoms beginning 'approximately seven years after his separation from service,'" and "the Board attributes this assertion to the [Veteran], it is not clear on what record evidence it is relying to do so."  The Court noted that the Veteran's "November 2012 RO testimony specified that depressive symptoms began during service," and that the May 2014 VA examination report, on which the Board may have relied, "states only that VA treatment records showed that depressive symptoms began in 2007" (Court's emphasis).  The Court determined that, "[i]f the Board concluded that [the Veteran] failed to convey or misstated relevant facts to the March 2015 private psychologist, such that the psychologist's opinion was of reduced probative value, it must clearly set forth this conclusion with reasons or bases that enable the [Veteran] to understand the precise basis for the conclusion and that facilitate informed review by this Court."  The Court thus found that "[t]he Board has not made an explicit credibility determination as to the [Veteran's] statements nor has it otherwise suggested a basis for impugning his credibility, and that "[i]f it wishes to discount Dr. [B.'s] opinion on the basis cited in its decision, the Board must adequately explain its assessment of the Veteran's credibility."

Analysis

Initially, regarding the Board's assessment of the probative value and adequacy of the May 2014 VA opinion, as discussed above, diagnoses by medical professionals of psychiatric disorders, including depression and pain disorder, are indeed of record; and the Board also notes the May 2014 VA psychologist's conclusion that he was unable to offer any specific psychiatric diagnosis or medical opinion for the Veteran.  

However, as discussed above, the reason for this conclusion of the May 2014 VA examiner was that the Veteran's self-report could not be reliably used as a sufficient source of information due to the content and style of responses.  This included internal and external inconsistency observed in his self-report, written testing, medical records, and mini-mental status exam, and lack of specificity, internal inconsistence, and external inconsistency regarding the Veteran's subjective concerns and their severity along with an overreporting response style to written testing.  Specifically, again: on psychological testing, it the Veteran's profile included evidence of variable response inconsistency and was also associated with significant bias in response style; there was overreporting and responses associated with noncredible reporting of somatic and/or cognitive symptoms; following clinical interview, the Veteran's responses on mental status examination were not consistent with his report of successful independent living, financial management skills, independent driving, medication management, observed cognitive and memory functioning during the interview, and his full time work of greater than 70 hours per week; and, when queried for subjective mental health concerns, the Veteran reported a variety of concerns that were mutually incongruous with regard to onset, course, and content.  

Furthermore, the examiner stated, "Importantly, the probative value of [the Veteran's] treatment records which rely on self-report are also called into question due to the Veteran's response style and behavior during today's examination."

The Board finds the thorough assessment by the VA examiner regarding the Veteran's reliability and credibility in reporting his psychiatric symptoms and history-including a thorough discussion of psychological testing attempts, mental status examination, and general questioning of the Veteran-persuasive.  Thus, even given the ultimate conclusion by the VA examiner that he was unable to offer any specific psychiatric diagnosis or medical opinion for the Veteran, the Board finds the examination report highly probative regarding the reliability and probative value of any medical assessments based on the subjective history or reporting of the Veteran.

Furthermore, in light of this, the medical evidence, as a whole, does not establish that the Veteran has any current psychiatric disorder that can be linked to either service or a service-connected disability.  In this regard, VA specifically scheduled the May 2014 VA examination to provide it with sufficient medical evidence on the question of what, if any, current psychiatric disorders the Veteran had, and whether any such disorder might be related to service or a service-connected disability.  See 38 C.F.R. § 3.159(c)(4).  However, VA's efforts to obtain evidence sufficient to substantiate the Veteran's claim and determine the etiology of any potential psychiatric disorder were frustrated by the Veteran's inconsistent, noncredible, unreliable reports, answers and statements regarding his psychiatric symptomatology.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street").   Moreover, in light of the Veteran's noncredible and unreliable reporting, as well as the unreliability of treatment records that rely on the Veteran's self-report, as assessed on May 2014 VA examination, remand to obtain a new medical examination or opinion not warranted. 

Thus, despite the psychiatric diagnoses of record, including those of depression and pain disorder, the evidence of record, considered as a whole, does not support a finding that any current psychiatric disorder exists that is related to service or is caused or aggravated by any service-connected disability.

Regarding the March 2015 opinions of Dr. B., the Board finds them not to be probative.  Specifically, in forming his opinions, Dr. B. clearly relied almost entirely on the subjective given history and reporting of the Veteran, which the Board finds not to be credible. 

As discussed above, the Board finds the May 2014 VA examiner's assessment regarding the Veteran's lack of reliability and credibility in reporting his psychiatric symptoms and history persuasive, including with respect to the probative value of any medical assessments based on such reports.  In this regard, as discussed above, the assessment made by the VA examiner was based in part on a review of the claims file, including VA and service treatment records, which Dr. B. indicated no review of.  Also, unlike Dr. B.'s opinions, the VA examiner's assessment was supported by psychological testing attempts, which revealed response inconsistency and overreporting.  Furthermore, the VA examiner discussed how the Veteran's more severe symptoms reported were simply not consistent with his report of successful independent living, financial management skills, independent driving, medication management, observed cognitive and memory functioning during the interview, and his full time work of greater than 70 hours per week; there is no acknowledgement or discussion of these apparent inconsistencies in Dr. B.'s opinion letter.

Also, Dr. B.'s statement that the Veteran had had his symptoms of MDD since his time in service, based on the Veteran's report to Dr. B., conflicts with the Veteran's own self-report on initial psychiatric treatment in July 2010.  At that time in July 2010, he reported feeling depressed for three years, or approximately since 2007, which is 17 years after his separation from service.  The Board finds the Veteran's July 2010 statements regarding the onset of his depression symptoms, made in connection with treatment, to be more probative than his subsequent statements made in connection with attempts to receive compensation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record); Pond v. West, 12 Vet. App. 341, 345 (1999) (while the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Furthermore, the reported mental health history and symptomology noted by Dr. B. is inconsistent with the record.  Dr. B. stated that, following his son's death, the Veteran regularly asked for help in service but was criticized and shamed for being affected by his loss, that the severity of his MDD defined him more and more in service, and that he left service because his life became more and more unbearable due to his MDD.  However, as noted above, service treatment records reflect that the Veteran actually did seek mental health treatment once in service, in August 1989, at which time he reported symptoms of difficulty sleeping related to going through a divorce; service treatment records do not reflect the Veteran sought any additional mental health treatment during his active duty service.  Moreover, again, on his October 1989 Report of Medical History at the time of his examination for separation from service, he specifically denied currently experiencing or having any history of depression or excessive worry.

Also, noted by Dr. B. in March 2015 were such severe symptoms as persistent nightmares, "memory [] compromised similar to something with dementia," and being "regularly suicidal."  Such symptomology is appreciably incongruous with symptoms both reported by the Veteran and noted by medical providers throughout the record, including in the treatment records noted above, and in the Veteran's and his wife's testimony at his January 2015 Board hearing.  When asked at the hearing about his depression symptoms, the Veteran and his wife testified that he was "basically in the dumps," and "always in a foul in mood," and that his condition "affects him socially because when we go places [he] is ashamed"; no symptomology of near the severity as that discussed by Dr. B. was reported.  In this regard, again, on May 2014 VA examination the Veteran was specifically noted to overreport symptoms and his observed cognitive and memory functioning during the interview was notably inconsistent with his self-reported symptomatology.  

The lack of credibility in the Veteran's reported history and symptoms to Dr. B., on which Dr. B. appears to have relied almost entirely in formulating his opinion, severely undermines the probative value of Dr. B.'s March 2015 opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Finally, the Board has considered service connection for a psychiatric disorder as secondary to service-connected right knee disability.  The Board notes the diagnoses in July and August 2010 of depression secondary to a medical condition, and pain disorder in July and August 2011.  However, again, the 2010 providers did not identify any specific medical condition, the 2011 providers simply stated that the Veteran's pain disorder was "associated with both psychological factors and a general medical condition," and the only pain discussed in those 2011 treatment records related to the Veteran's foot and neck.  

Moreover, the Veteran was provided the May 2014 VA examination, with the VA examiner specifically requested to address the question of secondary service connection related to the Veteran's right knee disability.  However, as discussed in detail above, the examiner, who considered the Veteran's past psychiatric treatment records, determined that he was unable to offer any specific psychiatric diagnosis or medical opinion for the Veteran.  Again, this was due to the complete lack of reliability of the Veteran's self-report.  The Board also notes Dr. B.'s March 2015 letter stating that the Veteran MDD, and that his severe pain in his knees and ankles only made his MDD worse.  However, for reasons discussed above, the Board finds Dr. B.'s report and assessment not to be of probative value. 

Therefore, the Board reiterates that the evidence of record, considered as a whole, does not support a finding that any current psychiatric disorder exists that is related to service or is caused or aggravated by any service-connected disability.  Further, it Also, it is further emphasized that remand to obtain a new medical examination or opinion is not warranted in light of the Veteran's noncredible and unreliable reporting on examination.  Accordingly, service connection for an acquired psychiatric disorder, including depression, to include as secondary to a service-connected right knee disability, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, including depression, to include as secondary to a service-connected right knee disability, is denied.



REMAND

In its October 2016 Memorandum Decision addressing the Board's May 2015 decision, while acknowledging that the Veteran did "not challenge the Board's determination that service connection for a back disorder on a direct basis was not demonstrated," the Court determined "that the Board, when adjudicating service connection for a back disorder on a secondary basis, offered inadequate reasons or bases by failing to address the issue of secondary service connection based on aggravation and failed to consider whether the [Veteran's] right knee disability proximately caused his back disorder by causing or aggravating his obesity."

The Court determined that, "[a]lthough the Board found the May 2008 VA
examination adequate for evaluation purposes, it did not explain on what basis it was able to rely on the examiner's opinion to reach a negative conclusion as to aggravation, particularly here, where... there existed evidence that the service-connected right knee condition resulted in obesity that led to the back condition."  The Court noted evidence cited by the Veteran supporting this theory, specifically a May 2008 examiner's notation of report that the Veteran had limited walking secondary to his right knee, and a June 2011 VA treatment record noting that the Veteran had gained significant weight since sustaining ankle and knee injuries during service.

The Court determined that, given this evidence, the Veteran's "theory is a factual determination that the Board must make based upon medical evidence of record," and that, "[t]o the extent that the Board requires additional medical evidence to address these matters, it must seek clarification from the May 2008 VA examiner or obtain another medical opinion as to the issue at hand."  

The Board notes July 2008 to August 2010 VA treatment records and May 2010 to March 2011 private treatment records documenting the Veteran's walking, exercising, and weight loss.  However, as the record does not contain medical evidence directly addressing the Court's concerns, remand is required for a VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA medical records dated from February 2012 to the present.

2.  Forward the claims file to the VA examiner who provided the May 2008 back examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.  

After reviewing the claims file, to include the May 2008 examiner's notation of report that the Veteran had limited walking secondary to his right knee; the June 2011 VA treatment record noting that the Veteran had gained significant weight since sustaining ankle and knee injuries during service; and July 2008 to August 2010 VA treatment records and May 2010 to March 2011 private treatment records documenting the Veteran's walking, exercising, and weight loss, the examiner should determine the following:

Whether it is at least as likely as not (i.e. a 50 percent probability or more) that any current back disorder is caused or is aggravated (i.e. permanently worsened beyond its natural progression) by the Veteran's service-connected right knee degenerative joint disease.  In making this determination, the examiner should specifically address whether the Veteran's right knee disability caused or aggravated his obesity, and whether such obesity, in turn, caused or aggravated any back disorder.

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of severity.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


